DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 11/03/2021 are acknowledged.  
However, filed claim amendments are arguments are found not persuasive, and accordingly, the previous Improper Markush grouping, 112(b) and 112(a) written description rejections have been maintained/modified to address newly added claims. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 10/03/2021 have been fully considered but they are not persuasive.   
With regard to Improper Markush Grouping rejection, applicants argue that the claimed conjugate share the following core structure:

    PNG
    media_image1.png
    169
    370
    media_image1.png
    Greyscale
, and it has no variable in and would clearly meet the requirement of a “core structure” as set forth in the office action. Applicants further argue that the Improper Markush rejection is improper and pointed to Ex parte Laurent Ducry, Appeal 2018-008853, Application No. 14/001,237.

It appears that the above structure limits Y1 to formula XV-d or XV-I, and M limits to –NH-. In fact, the claim requires three different structures for Y1 and two different moieties for M and binding patterns for these chemical groups are different. In other words, the binding patterns of these groups result in different structures. 
In the cited board case, first, the claim is drawn to a method of using a specific linker. Second, the linker does not have variables. So, the linker is the inventive part and that’s what they claimed. The common core structure is defined with a specific structure and it has a specific function, viz., links drug, ligand and peptide. That’s exactly what the broad responded and accordingly, the rejection was reversed.
However, there are no such limitations in the instant claims. Moreover, the cited board case is not relevant (or analogous) to the applicants claimed subject matter. 
With regard to 112(b) indefinite rejection, applicants argue that if a Scaffold has the recited property, then it is within the scope of claim 152; on the other hand, if a Scaffold does not have the recited property, then it is not within the scope of claim 152. There is nothing indefinite about the definition at all. Withdrawal of the rejection is respectfully requested for this reason alone. Applicants further argue that many ligands of IAP proteins are known in the art and also exemplified and described in the specification. Similarly, the general techniques for truncation of pharmacophore are known in the art and also described and exemplified in the specification. 

Since claim recites functional language, the claim should also recite specific structural features of radical or truncated pharmacophore, which makes it unique so that it retains the claimed function. A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. See MPEP 2173.05(g).
Applicants argue that the specification indeed exemplifies species within the scope of the claimed Formula XIII in, e.g., Example 52 on page 282 of the specification as originally filed. The structure and synthesis of Compound VII-1 were described in Example lA on pages 215-223 of the specification. In Example 52, it was found that Compound VII-1 covalently binds to the protein XIAP, and mass spectral analysis indicated that VII-1 binds to lysine K297 of XIAP. The structure information of VII-1 together with the binding information are more than sufficient for those skilled in the art to appreciate the structure of the conjugate product formed in Example 52, which falls within the scope of Formula XIII.
The written description rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The issue is in the definitions of the recited formula XIII as a whole and each component is critical towards the property of the conjugate. At the outset, there is no defined structure components or domain for the claimed formula XIII or its components of the conjugate. In its absence of clear definitions makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. In addition, if there is a variability in the components of the conjugate, the unpredictability is expected. However, the specification failed to clarify or describe the possible unpredictability of the conjugate, so that a skilled person can understand. The specification also failed to describe the structure/function relationship for the claimed generic conjugate. 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is with all possible scoffolds, with the recited generic linkers, and all possible IAP proteins, in all possible combinations, are made in the conjugate, will the conjugate retain its property? Do applicants provide enough description for all the variables in the 
Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 152-155, 158 and 185-191 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the structure for following applicants claimed generic formula, 

    PNG
    media_image2.png
    187
    645
    media_image2.png
    Greyscale
, based on the variable groups, viz., scaffold, tether, Y1, M and protein, and the breadth of these groups, the above formula XIII does not establish a core structure, not even each variable has a core structure, and consequently it generates divergent compounds, which are expected to be different towards their chemical as well as physical properties. 
Every single group in the above generic compound is a variable, each with multiple definitions, which can produce thousands of conjugates. In addition, there is no established core structure for the conjugate of formula XIII. Please note that the core structure should not have variables. It seems the only conserved, i.e., without variable substitutions, is a -[CH2]4-, and this conserved moiety is much smaller than the remaining components in the claimed generic formula. There is no evidence in the specification that this tiny portion controls the property of the compound. 
In view of the above variables, first, the core structure is going to be different, second, the physical and chemical properties of claimed conjugate(s) are going to be different.  Applicants’ may have to establish the core structure for their claimed conjugate. Therefore, this cannot be considered a “recognizable small class of conjugates". 
In the present case, at least (1), which is the species of the Markush group do not share a single structural similarity, applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” He et al, Molecules, 2019, 24, 1855, 1-34; see abstract and conclusion in Lu et al , International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use, absent evidence to the contrary. In fact, there is no data shown the claimed conjugate in the specification. All they shown is the property of scaffold-linker, which binds with lysine side chains of proteins. 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the recited generic formula sharing a single structural similarity, wherein the common use shared by the conjugates is a result of the structural similarity essential to the function of the conjugates. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 152-155, 158 and 185-191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In the definition of scaffold in Claim 152, in ‘a)’, the radical has to have a specific property that should capable of bind to the recited sites. What are the specific structural features on the recited radical, which makes it unique so that it retains the recited binding properties? In ‘b)’, the ‘truncated pharmacophore’ is very vague. What kind of truncation is it on the pharmacophore? What are the specific structural features on the truncated pharmacophore, which provides unique moiety, so that it retains the recited binding properties? 
Therefore, it is impossible to understand the metes and bounds of the scaffold. Accordingly, claim 152 and its dependents are rendered indefinite. 

Claim Rejections - 35 USC § 112 – Written Description

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 152-155, 158 and 185-191 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the fluorescent tracer for targeting tumors. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 152 is drawn to a protein-modifier-ligand conjugate, comprising variables, viz., scaffold, tether, Y1, M and protein. Each one in turn comprises several variables and no specific species is recited in the claims. 
The scaffold (or inhibitor of XIAP) broadly defined in the claim as a radical or a truncated pharmacophore and no structural features are defined, in order to get the recited property. The claimed tether can be range from a simple bond to complex heterocyclic moiety. Y1 is defined with the three recited specific species. M is also defined with two recited specific chemical groups. The protein is again broadly defined with all possible IAP family proteins. 

The specification showed a single scaffold-linker binds to XIAP (protein), where tether is null, and theoretically described that the shown scaffold-linker, when it binds to protein has some pharmaceutical advantages, but specification did exemplify or show the actual species that fall within the scope of claimed formula XIII. The property of the conjugate, that is formula XIII, or its purpose is not described, but the properties and purpose of scaffold-liker is described in the specification. What is the purpose of including the protein in the formula XIII? Is it a marker for something?
Though applicants can claim as broadly as possible based on the theoretical description of invention, provided there is no unpredictability in the claimed invention. However, if there is a variability in the invention, then the unpredictability raises exponentially, and specification clearly explain the possible unpredictability and describe possible solutions, so that a skilled person can understand the invention. However, the specification has not adequately shown sufficient description or examples or diagrams etc., for formula XIII, to show possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) actual reduction to practice; 
(b) disclosure of drawings or structural chemical formulas; 
(c) sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) representative number of samples.
The issue at question is if the entire claimed genus of conjugate, with all possible combinations of available variables, will be capable of retaining its property. Do applicants provide enough description for all the variable in the conjugate and their association towards the property of conjugate, so that a skilled person in the art understands the claimed invention? 
(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The claimed conjugate encompasses thousands of species, based on the variables present in it, and the physical and chemical properties expected to be drastically different. There is no clear definition or core structure for each variable in the formula XIII. All are variable and comprises all possible chemical moieties. For example, the scope of scaffold comprises all possible organic molecules, those are capable to bind the protein, which presumably have some pharmaceutical advantages. But, the core structure of scaffold is missing. The properties of scaffold or protein also depend on the linker, and the specification failed to describe to overcome such hurdles, if such problems arises. 
The protein is broadly limited IAP family proteins and shown data is limited XIAP. It appears that IAP protein scaffolds are shown with the compounds of formula VII. In the Table 2 the Ki values for various compounds of formula VII for XIAP are shown, but the linker information is not described. The written description may be met with respect to formula VII and XIAP, provided the linker is defined, but not all possible scaffolds and all possible proteins of IAP. 
The claimed Y1 groups are not exemplified, but it seems shown data is with the chemical group of **–C(=O)-C(H)=C* based on example 52.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
There are no species showed in the specification for the claimed conjugate formula XIII. Shown data is limited to scaffold-linker and their properties, not the scaffold-linker-protein. 

The assembly for targeting can be made from any organic molecule or inhibitor, and these are responsible for recognizing the target, that means these must be specific. The specification also fails to describe making these with all possible scaffold or inhibitors and retaining their properties. 
Prior art states that the linker is also critical in the drug-linker-protein conjugates. See He et al, Molecules, 2019, 24, 1855, 1-34; see abstract and conclusion in Lu et al , International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
In addition, the specification also failed to describe to make the formula XIII and effect of scaffold and/or linker on the target protein.  
So, the specification, failed to establish the correlation between the structure and its function either in the description or shown any evidence. 
There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed compounds would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) representative number of samples: 
Table 2-6 shows the activity of compounds in the listed assays, but it appears that these compounds are scaffold-linker only, not the claimed compounds for the formula XIII. 

In Example 52, shown data is limited to the compound VII-1, which binds to K297 of XIAP. 
The above reasons are also applicable to the following dependent claims. 
Claim 153, limits the formula XIII to x=0 and y=1, and does not change any scope from that of claim 152 with respect to the recited variables.   
Claim 154, limits to scaffold, but the recited formulas do not even have a defined core structure. Based on the independent claim, these are capable to bind the protein. But the correlation between the structure/function with respect to the protein is not even described in the specification. How the divergent compounds without a common core act as an inhibitor for all possible IAP proteins?
Claims 155 and 185, limit or just listed the possible proteins having lysine side chain, and does not change any scope from that of claim 152, but shown data in Table 2 is limited XIAP and c-IAP1
Claim 158, recites species for Y1, but claim is broad with respect to scaffold, tether and protein. 
Newly added claims 189-191, limit the protein to the recited ones. But claims are broad with respect to other variables in the conjugate. 
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure of “scaffold-linker” to make and Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described”.
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Suggested claim language: The independent claim may be limited to the specific scaffold, linker and the protein, based on shown data. For example, replace the definitions of scaffold and protein with “wherein the scaffold is an inhibitor of a Protein, wherein the Protein is XIAP” or similar claim language. Limit the Y1 to the chemical group, which is shown in example 52. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658